„ Whitfield, C. J.,
delivered the opinion of the court.
Taylor leased to Orlansky from the time of its completion the east room of a brick building in the town of Euleville, Sun*764flower county, Miss. The lease was in writing, duly executed and signed in duplicate. The building was completed, and Taylor refused to deliver to the lessee the said east room according to his contract, but offered him in lieu thereof fifteen or twenty feet off of the front side of said east room. Orlansky brought an action of unlawful detainer under the statute to recover the possession of the room as was claimed.
The only ground which we will consider is that set out by the defendant, Taylor, that this form of action cannot be maintained in this case, because the lessee never had been in possession of the building himself, never had been deprived of the possession of the building in the language of the 'statute, nor had any one under whom he claimed been in possession. We think this defense is manifestly sound, and that this action cannot be maintained. See authorities cited in the brief of the learned counsel for appellant. Especially see Sproule v. A. & V. Ry. Co., 78 Miss., 83, 29 South., 163, and Blake & Boulden v. McCray, 65 Miss., 443, 4 South., 339; and, generally, on the right to bring this action, the dissenting opinion in the case of Glenn v. Caldwell, 74 Miss., 49, 20 South., 152. We do not deem it necessary, in view of these authorities, to extend our observations.
The judgment is reversed, and the suit dismissed.

Reversed.